Citation Nr: 0504439	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to November 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2002, a statement 
of the case was issued in July 2003, and a substantive appeal 
was timely received in August 2003.  

In an informal hearing presentation dated in January 2005, 
the veteran's representative included argument regarding a 
claim of entitlement to a total rating based on individual 
unemployability.  A claim for this benefit was denied by the 
RO in July 2003, but it does not appear that a notice of 
disagreement was received to initiate an appeal.  Although 
related in some respects, it does not appear that an 
individual unemployability claim is inextricably intertwined 
with the current rating issue on appeal.  The January 2005 
statement is therefore referred to the RO for clarification 
and appropriate action with regard to what may be a new claim 
for a total rating based on individual unemployability.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that a letter from a 
VA doctor was received in April 2004.  This evidence does not 
appear to have been considered by the RO and the appellant 
has not waived initial RO consideration of this evidence.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under the 
circumstances, the Board may not properly proceed with 
appellate review until the new evidence has been reviewed by 
the RO. 

The veteran in his August 2003 substantive appeal indicated 
that he did not want a Board hearing.  However, in a 
subsequent December 2003 communication, he requested a Board 
hearing at the RO.  Appropriate action to schedule such a 
hearing is necessary. 

In his January 2004 statement, the veteran appears to assert 
that his PTSD symptoms have increased in severity.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his claim.  The United 
States Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  It is not clear that the veteran has been furnished 
proper VCAA notice regarding the information and evidence not 
of record that is necessary to substantiate his claim, and 
information and evidence that VA will seek to provide in 
connection with his claim.  Therefore, given that this case 
is being remanded for the reasons set forth above, the Board 
finds it appropriate that the RO furnish the veteran with a 
more detailed VCAA notice regarding his increased rating 
claim for PTSD.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran with 
an appropriate VCAA notice letter to 
ensure compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, and (d) any 
pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  

2.  The veteran should be scheduled for a 
VA PTSD examination to determine the 
current nature and severity of his 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  
Examination findings should be reported to 
allow for evaluation of PTSD under 
38 C.F.R. § 4.130, Code 9411 (2004).  

3.  The RO should then review the 
expanded record and determine if an 
increased rating is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

4.  After completion of the above, the RO 
should take appropriate action to 
schedule the veteran for a Board 
videoconference hearing at the RO, or a 
hearing at the RO before a traveling 
Board member, whichever can be scheduled 
first.  After the Board hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report 
for the hearing, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




